U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2009 [ ]TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to 000-53272 (Commission File Number) DÉCOR PRODUCTS INTERNATIONAL, INC. (Exact name of small business issuer as specified in its charter) Florida 20-8565429 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) No. 6 Economic Zone, Wushaliwu, Chang’an Town Dongguan, Guangdong Province, China (Address of principal executive offices) (86) 769-85533948 (Issuer's telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Date File required to be submitted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer  Non-accelerated filer (Do not check if a smaller reporting company) Accelerated filer  Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Number of shares of common stock outstanding as of November 17, 2009: 20,598,304 CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION The discussion contained in this 10-Q under the Securities Exchange Act of 1934, as amended, contains forward-looking statements that involve risks and uncertainties. The issuer's actual results could differ significantly from those discussed herein. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as "anticipate," "expect," "intend," "plan," "will," "we believe," "the Company believes," "management believes" and similar language, including those set forth in the discussions under "Notes to Financial Statements" and "Management's Discussion and Analysis or Plan of Operation" as well as those discussed elsewhere in this Form 10-Q. We base our forward-looking statements on information currently available to us, and we assume no obligation to update them. Statements contained in this Form 10-Q that are not historical facts are forward-looking statements that are subject to the "safe harbor" created by the Private Securities Litigation Reform Act of 1995. 1 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 ITEM 3. QUANTITATIVE ANDQUALITATIVE DISCLOSURES ABOUT MARKET RISK 15 ITEM 4. CONTROLS AND PROCEDURES 15 ITEM 4T. CONTROLS AND PROCEDURES 15 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 16 ITEM 1A. RISK FACTORS 16 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 16 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 16 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 16 ITEM 5. OTHER INFORMATION 16 ITEM 6. EXHIBITS 16 SIGNATURES 17 INDEX TO EXHIBITS 18 2 Table of Contents ITEM 1. UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS DÉCOR PRODUCTS INTERNATIONAL, INC. INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Page Condensed Consolidated Balance Sheets as of September 30, 2009 and December 31, 2008 F-4 Condensed Consolidated Statements of Operations And Comprehensive Income for the Three and Nine Months ended September 30, 2009 and 2008 F-5 Condensed Consolidated Statements of Cash Flows for the Nine Months ended September 30, 2009 and 2008 F-6 Condensed Consolidated Statement of Stockholders’ Equity for the Nine Months ended September 30, 2009 F-7 Notes to Condensed Consolidated Financial Statements F-8 3 Table of Contents DÉCOR PRODUCTS INTERNATIONAL, INC. CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2008 (Currency expressed in United States Dollars (“US$”), except for number of shares) September 30, 2009 December 31, 2008 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 611,669 $ 268,698 Accounts receivable, trade 13,102,871 10,831,004 Inventories 461,844 233,579 Amount due from a related party - 41,347 Advances to suppliers 473,675 - Deposits and prepayments 32,341 41,490 Total current assets 14,682,400 11,416,118 Non-current assets: Plant and equipment, net 2,697,361 2,233,040 Construction in progress 9,580,380 7,838,260 TOTAL ASSETS $ 26,960,141 $ 21,487,418 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable, trade $ 801,065 $ 594,617 Current portion of long-term bank borrowings 1,916,046 1,472,004 Promissory notes payable 705,000 - Income tax payable 669,540 447,638 Amount due to a related party 1,288,346 - Accrued liabilities and other payable 792,177 578,671 Total current liabilities 6,172,174 3,092,930 Long-term liabilities: Long-term bank borrowings 283,788 1,209,636 Total liabilities 6,455,962 4,302,566 Commitments and contingencies Stockholders’ equity: Preferred stock, $0.001 par value; 5,000,000 shares authorized; 0 shares issued and outstanding as of September 30, 2009 and December 31, 2008 - - Common stock, $0.001 par value; 100,000,000 shares authorized; 20,598,304 and 20,000,000 shares issued and outstanding as of September 30, 2009 and December 31, 2008 20,598 20,000 Additional paid-in capital 518,896 - Statutory reserve 203,832 203,832 Accumulated other comprehensive income 2,587,879 2,525,096 Retained earnings 17,172,974 14,435,924 Total stockholders’ equity 20,504,179 17,184,852 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 26,960,141 $ 21,487,418 See accompanying notes to condensed consolidated financial statements. 4 Table of Contents DÉCOR PRODUCTS INTERNATIONAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (Currency expressed in United States Dollars (“US$”)) (Unaudited) Three months ended September 30, Nine months ended September 30, 2009 2008 2009 2008 Revenues, net $ 7,442,839 $ 6,959,832 $ 17,116,465 $ 20,084,864 Cost of revenue (inclusive of depreciation) 4,280,341 4,378,179 9,494,871 11,787,678 Gross profit 3,162,498 2,581,653 7,621,594 8,297,186 Operating expenses: Sales and marketing 341,045 248,088 1,001,334 710,682 Professional and consulting fee 71,428 1,123 1,266,555 107,660 Stock based compensation 339,096 - 339,096 - General and administrative 171,678 108,179 698,449 346,994 Total operating expenses 923,247 357,812 3,305,434 1,165,336 Income from operations 2,239,251 2,223,841 4,316,160 7,131,850 Other income (expense): Interest income 384 540 4,303 2,555 Interest expense (42,956 ) (82,174 ) (132,278 (237,622 ) Income before income taxes 2,196,679 2,142,207 4,188,185 6,896,783 Income tax expense 669,142 521,751 1,450,737 1,715,031 NET INCOME $ 1,527,537 $ 1,620,456 $ 2,737,448 $ 5,181,752 Other comprehensive income: - Foreign currency translation gain 29,712 49,837 62,783 1,274,540 COMPREHENSIVE INCOME $ 1,557,249 $ 1,670,293 $ 2,800,231 $ 6,456,292 Net income per share – Basic and diluted $ 0.08 $ 0.08 $ 0.14 $ 0.26 Weighted average shares outstanding – Basic and diluted 20,098,901 20,000,000 20,031,618 20,000,000 See accompanying notes to condensed consolidated financial statements. 5 Table of Contents DÉCOR PRODUCTS INTERNATIONAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Currency expressed in United States Dollars (“US$”)) (Unaudited) Nine months ended September 30, 2009 2008 Cash flows from operating activities: Net income $ 2,737,448 $ 5,181,752 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 462,118 301,297 Write-off of uncollectible receivables 186,194 - Loss on disposal of plant and equipment 3,214 3,001 Stock based compensation 339,096 - Changes in operating assets and liabilities: Accounts receivable, trade (2,430,154 ) 462,970 Advances to suppliers (473,335 ) - Deposits and prepayments 9,229 (54,498 ) Inventories (227,535 ) (462,721 ) Accounts payable, trade 204,857 (821,376 ) Accrued liabilities and other payable 212,022 (40,761 ) Promissory notes payable 705,000 - Income tax payable 220,657 (244,540 ) Net cash provided by operating activities 1,948,811 4,325,124 Cash flows from investing activities: Additions to plant and equipment - (216,168 ) Payments on construction in progress (2,649,189 ) (4,838,502 ) Net cash used in investing activities (2,649,189 ) (5,054,670 ) Cash flows from financing activities: Proceeds from private placement, net of expense 180,000 - Advances from (repayment to) a related party 1,349,528 (711,915 ) Proceeds from bank borrowings 774,570 2,153,208 Payments on bank borrowings (1,262,536 ) (1,137,665 ) Net cash provided by financing activities 1,041,562 303,628 Effect of exchange rate changes on cash and cash equivalents 1,787 32,622 NET CHANGE IN CASH AND CASH EQUIVALENTS 342,971 (393,296 ) BEGINNING OF PERIOD 268,698 576,995 END OF PERIOD $ 611,669 183,699 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for income taxes $ 1,230,080 $ 1,959,571 Cash paid for interest $ 132,278 $ 237,622 NON-CASH INVESTING AND FINANCING TRANSACTIONS: Construction in progress transfer to plant and equipment $ 927,335 $ - See accompanying notes to condensed consolidated financial statements. 6 Table of Contents DÉCOR PRODUCTS INTERNATIONAL, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2009 (Currency expressed in United States Dollars (“US$”), except for number of shares) (Unaudited) Common stock Additional paid-in capital Statutory reserve Accumulated other comprehensive income Retained earnings Total stockholders’ equity No. of shares Amount Balance as of January 1, 2009 20,000,000 $ 20,000 $ - $ 203,832 $ 2,525,096 $ 14,435,924 $ 17,184,852 Recapitalization and reverse acquisition 398,304 398 - - - (398) - Shares issued for private placement, net of expense 200,000 200 179,800 - - - 180,000 Net income for the period - 2,737,448 2,737,448 Warrants granted for services - - 339,096 - - - 339,096 Foreign currency translation adjustment - 62,783 - 62,783 Balance as of September 30, 2009 20,598,304 $ 20,598 $ 518,896 $ 203,832 $ 2,587,879 $ 17,172,974 $ 20,504,179 See accompanying notes to condensed consolidated financial statements. 7 Table of Contents DÉCOR PRODUCTS INTERNATIONAL, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Currency expressed in United States Dollars (“US$”), except for number of shares) (Unaudited) NOTE 1 – BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared by management in accordance with both accounting principles generally accepted in the United States of America (“GAAP”) and the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Certain information and note disclosures normally included in audited financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to those rules and regulations, although the Company believes that the disclosures made are adequate to make the information not misleading. In the opinion of management, the consolidated balance sheet as of December 31, 2008 which has been derived from audited financial statements and these unaudited condensed financial statements reflect all normal and recurring adjustments considered necessary to state fairly the results for the periods presented. The results for the period ended September 30, 2009 are not necessarily indicative of the results to be expected for the entire fiscal year ending December 31, 2009 or for any future period. These unaudited condensed consolidated financial statements and notes thereto should be read in conjunction with the audited financial statements of Wide Broad Group Limited for the years ended December 31, 2008 and 2007. NOTE 2 – ORGANIZATION AND BUSINESS BACKGROUND Décor Products International, Inc. (“DCRD” or the “Company”) was organized under the laws of the State of Florida on January 11, 2007 as Murals by Maurice, Inc. On July 1, 2009, the Company changed to its current name. On July 17, 2009, DCRD executed a Plan of Exchange (the “POE”) among the shareholders of DCRD, Wide Broad Group Limited (“Wide Broad”), the shareholders of Wide Broad and Dongguan Chditn Printing Company Limited (“Dongguan Chditn”). In accordance with the POE, DCRD agreed to issue to Wide Broad 20,000,000 new shares of common stock of DCRD and simultaneously retire to treasury 7,450,000 shares of common stock held in the name of Maurice Katz (a former director), in exchange for 100% of the capital stock of Wide Broad. Pursuant to the POE, DCRD effectuated a 1 for 4 reverse split of its common stock and appointed a new board of directors comprised of no less than 50% independent directors and form an independent audit committee comprised of no less than two individuals who meet the standards set forth by the NYSE Amex as these terms are defined by the NYSE Amex Company Guide as amended from time to time. On the closing date, the shareholders of Wide Broad owned an interest in DCRD representing 98.04% of the issued and outstanding shares. Wide Broad and Dongguan Chditn became wholly-owned subsidiaries of DCRD operating under the name “Dongguan CHDITN Printing Co., Ltd.” a corporation organized and existing under the laws of the People’s Republic of China. Wide Broad was incorporated as a BVI Business Company with limited liability in the British Virgin Islands (“BVI”) under the BVI Business Companies Act, 2004 of the BVI on September 28, 2006, for the purpose of holding 100% equity interest in Dongguan Chditn. Pursuant to a nominee agreement dated December 1, 1997 between Mr. Man Kwai Ming (“Mr.
